Citation Nr: 1217203	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  10-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for residuals of a right eye injury.

4.  Entitlement to service connection for a heart condition, claimed as coronary artery disease.

5.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	William Herron, Attorney



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his February 2010 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  In April 2010, he clarified that he desired a videoconference Board hearing.  However, in December 2011, the Veteran's attorney notified the Board that the Veteran wished to withdraw his hearing request, and have his appeal forwarded to the Board.  

At the February 2010 Decision Review Officer (DRO) hearing, the Veteran reported that he is employed at the weapon warehouse at a nearby military facility.  He has also not alleged that he is unemployable due to his service-connected tinnitus and/or right ear hearing loss.  Thus, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a left knee disability, entitlement to service connection for a left ankle disability, and entitlement to service connection for residuals of a right eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO.




FINDINGS OF FACT

1.  The Veteran's service treatment records show treatment for a dizzy spell due to viral syndrome in July 1991, and non-cardiac chest pain after lifting a heavy object in May 1995.  

2.  Atherosclerotic coronary artery disease, status post stent placement, is currently diagnosed.

3.  The evidence of record does not relate the Veteran's heart condition to his military service.

4.  During the claim and appeal period, the Veteran's right ear hearing loss was manifested at worst by Level II hearing acuity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  July 2007 and March 2008 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in March 2008 and August 2010.  The record reflects that these examinations were adequate for rating purposes.  The VA heart examination report reflects a thorough review of the Veteran's medical records, particularly those dated during his period of service and concerning his March 2007 heart attack; the opinion provided was accompanied by a sufficient rationale, citing to the evidence of record.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA audiology examinations tested the Veteran's hearing acuity on a five-level Hertz scale of pure tone decibel loss, and ascertained word recognition through Maryland CNC word list testing.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Section 3.1039(c) (2) of Title 38 of the Code of Federal Regulations requires that the Decision Review Officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c) (2) (2011).  Here, during the personal hearing, the DRO noted the elements of the claims that were lacking to substantiate the claims for service connection, and in the case of hearing loss, for a higher initial rating.  The DRO asked questions to ascertain the etiology of the heart condition and current symptoms of the hearing loss.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and an increased rating.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Service Connection Claim

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A July 1991 service treatment record noted that the Veteran reported having had a dizzy spell with diaphoresis; the assessment was viral syndrome.  A May 1995 service treatment record noted that the Veteran was seen in the emergency room secondary to sudden, sharp, left-sided musculoskeletal chest pain following lifting a heavy object.  The assessment was history of non-cardiac chest pain; no further cardiac evaluations were deemed needed at that time.  In the December 1995 annual physical report of medical history, the Veteran denied experiencing pain or pressure in his chest; although the Veteran's March 1997 service separation examination noted that he had undergone an electrocardiogram (EKG), no heart condition was diagnosed.  
After service, VA outpatient treatment records dated from August 2005 through June 2007 reflect treatment for a heart condition, to include a history of heart attack in March 2007 after which he underwent angioplasty and a stent implacement.  On several visits, he also reported experiencing angina (chest pain) while working in his warehouse as well as during sexual activity.  In May 2007, it was noted that the Veteran had no history of atherosclerotic coronary artery disease prior to his March 2007 heart attack.

At the March 2008 VA heart examination, the examiner noted that during service, the Veteran was evaluated for chest pain in 1995, but the EKG showed no ischemic changes.  Similarly, the examiner pointed out that the March 1997 EKG was noted in the computer reading to show left atrial enlargement, normal sinus rhythm, and incomplete right bundle-branch block.  However, the examiner noted, the EKG findings did not meet the criteria for left atrial hypertrophy as there were no findings to support the bundle branch block and no ischemic changes were noted.  Most importantly, the examiner noted, there were no chest pain problems in the interval between 1997 and 2006, even though the Veteran continued to smoke at that time.  Atherosclerotic coronary artery disease, status post stent placement in March 2007, was diagnosed.

At his February 2010 DRO hearing, the Veteran reported that during his service in Korea, he experienced a cardiac episode, sent to sick call for four or five days, and treated with some type of medication.  He had the same symptoms in March 2007, when it was determined he had experienced a heart attack.  He was currently being treated for a heart condition, high cholesterol, and high blood pressure with various medications.  

Although coronary artery disease is currently diagnosed, the evidence does not relate it to the Veteran's military service.  The March 2008 VA examiner concluded that it was less likely than not related to the Veteran's single in-service episode of chest pain.  Her rationale was two-fold: first, the 1997 EKG showing ischemic changes and left bundle branch block was erroneous, as the EKG alone was not a reliable basis on which to diagnose cardiac ischemia in the presence of left bundle-branch block changes.  Second, the Veteran had no chest pain problems between 1997 and 2006, even though he continued to smoke at that time.  Thus, one episode of chest pain, with no findings to support cardiac ischemia at that time, cannot be connected to his current ischemic heart disease which occurred in 2007, 10 years later.

The evidence of record supports this conclusion.  Indeed, both episodes of chest pain noted in the Veteran's service treatment records were found to be non-cardiac in nature.  Further, no heart disability was diagnosed at the Veteran's March 1997 service separation examination, even though the recent EKG had been reviewed.  Additionally, as the examiner noted, the Veteran did not report chest pain or get treatment for cardiac conditions, in the 10 years following his service separation.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Finally, although the Veteran testified at his DRO hearing that the symptoms he experienced in service constituted a cardiac episode, and were similar to those he experienced immediately prior to his March 2007 heart attack, the record does not reflect that the Veteran has the medical training to determine that the two sets of symptomatology, occurring 10 years apart, were of the same etiology.  A Veteran's lay statement can be competent evidence of symptoms that are capable of lay observation such as chest pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the specific etiology of the Veteran's chest pain is a medical question that requires medical evidence to determine.  For these reasons, service connection for a heart condition is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI. Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII (2011). 

At a October 2007 private audiology evaluation, speech audiometry was not tested, but puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
35
35
40

The average of the thresholds at 1000, 2000, 3000, and 4000 Hertz was 40 in the right ear.  At the March 2008 VA audiology examination, speech audiometry revealed speech recognition ability of 96 percent in the right ear; puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
75
55
45
45
40

The average of the thresholds at 1000, 2000, 3000, and 4000 Hertz was 46 in the right ear.  At a June 2008 VA otolaryngology visit, speech audiometry revealed speech recognition ability of 96 percent in the right ear; puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
75
55
45
45
40

The average of the thresholds at 1000, 2000, 3000, and 4000 Hertz was 46 in the right ear.  At a June 2009 VA audiological assessment, speech audiometry revealed speech recognition ability of 96 percent in the right ear; puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
50
45
45
The average of the thresholds at 1000, 2000, 3000, and 4000 Hertz was 48.75 in the right ear.  At the August 2010 VA audiology examination, speech audiometry revealed speech recognition ability of 96 percent in the right ear; puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
60
55
50

The average of the thresholds at 1000, 2000, 3000, and 4000 Hertz was 57.5 in the right ear.  

Applying the rating criteria to the clinical findings from each of these evaluations results in Level I hearing acuity for the right ear for the March 2008, June 2008, and June 2009 evaluations, and Level II hearing acuity for the August 2010 evaluation.  See 38 C.F.R. § 4.85, Table VI.  Applying either of these numeral designations to Table VII, with a numerical designation of Level I for the nonservice-connected left ear, results in a initial noncompensable rating for right ear hearing impairment.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2011).  Thus, a compensable rating is not supported by the evidence of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

When the puretone decibel loss values are 55 or greater at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz in either ear, or 30 or less at 1000 Hertz and 70 or more at 2000 Hertz, the criteria for exceptional patterns of hearing impairment must be considered.  38 C.F.R. § 4.86(a) (2011).  However, none of the examination results dated during the appeal period reflect an exceptional pattern of hearing impairment in either ear; as such, the criteria in 38 C.F.R. § 4.86(a) does not apply. 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the Veteran's hearing loss, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity of the Veteran's hearing loss; the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate, and the evidence does not reflect hearing loss that is not contemplated by that criteria.  Lendenmann, 3 Vet. App. at 349.  Marked interference of employment has not been shown.  As the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an initial compensable rating for right ear hearing loss is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 


ORDER

Entitlement to service connection for a heart condition is denied.

Entitlement to an initial compensable rating for right ear hearing loss is denied.





REMAND

September 1989 service treatment records noted the Veteran's report of a twisted ankle after jumping off a bus, which was assessed as a grade I ankle sprain, and of left knee pain after running, which was assessed as a soft tissue injury with no internal derangement.  June 1997 military medical facility records noted that the Veteran had a history of joint pain in his bilateral ankles and bilateral knees.  Testing for Lyme disease was negative, and with no evidence of septic arthritis, the assessment was probable osteoarthritis.  A July 1997 service treatment record also noted that the Veteran was seen for polyarticular joint pain, by his report that several joints including his left ankle and left knee were swollen and resulted in stabbing pain with movement; the assessment was articular joint pain, resolved, with no indication of lupus or chronic rheumatic disorder.  

Thus, there is evidence of symptomatology of both the left knee and the left ankle during service, and at his February 2010 DRO hearing, the Veteran reported that he has continued to experience pain in both joints.  In light of the Veteran's hearing testimony, as well as the in-service documented symptomatology, VA's duty to assist in providing a VA examination is triggered.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when there is evidence of a current disability, evidence establishing an in-service event, injury or disease, an indication that the current disability may be related to the in-service event, and insufficient evidence to decide the case.  As such, remand is required so that an examination can be conducted.

Similarly, an October 1996 service treatment record noted that the Veteran complained of symptomatology in the area of the right lower eye lid after he felt a foreign body enter his eye while cutting grass.  The assessment was right lower lid sty.  At his February 2010 DRO hearing, the Veteran asserted that he continued to experience chronic right eye sties.  Although such a diagnosis is not documented in the record, such an eye condition is observable by laypersons, particularly in this case, as the Veteran would recognize the appearance of a sty based on his past diagnosis.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  On remand, the relationship of any current eye condition to the Veteran' military service should be determined.

Accordingly, the issues of entitlement to service connection for a left knee disability, entitlement to service connection for a left ankle disability, and entitlement to service connection for residuals of a right eye injury are remanded for the following actions:

1.  Schedule the Veteran for a VA joints examination to determine the nature and etiology of any left ankle and/or left knee disability found.  The examiner should review the claims file and a copy of this Remand.  All necessary diagnostic testing should be conducted and commented on by the examiner.  Pertinent documents, including service treatment records and the Veteran's DRO hearing testimony, should be reviewed.  If any left ankle or left knee disability is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's military service, to include consideration of the documented in-service injuries.  All opinions must include a complete rationale, citing to the specific evidence on which the opinion is based.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's currently claimed right eye sty.  The examiner should review the claims file and a copy of this Remand.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a review of the service and post-service medical records, the examiner must first diagnose any right eye disability found.  If a right eye disability is diagnosed, the examiner should state whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include the October 1996 documented right eye sty.  A complete rationale for all opinions must be provided, citing to claims file documents and clinical findings as appropriate.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs
The RO should make another attempt to secure the veteran's service medical records through official channels.



